{¶ 22} The city of Beachwood's actions in this case do not pass the smell test. The city granted itself massive variances from its own zoning laws in order to build the fire station on this property. Specifically:
• the minimum lot size was reduced from 3 acres to 2.04 acres;
• the front setback was reduced from 75 feet to 69 feet;
• the rear yard requirement was reduced from 80 feet to 15 feet;
• the side yard requirement was reduced from 70 feet to 35 feet;
• the front parking setback requirement was reduced from 75 feet to 53 feet;
• the side parking setback requirement was reduced from 80 feet to 17 feet;
• the parking requirements were reduced from 88 spaces to 42 spaces.
{¶ 23} The enormousness of these variances — particularly those that relate to the side and rear lot requirements affecting plaintiff's adjacent residential property — demonstrates a remarkable indifference to the adjoining property owners and, in my view, amounts to a taking of plaintiff's property.
{¶ 24} In order to obtain these variances, the city was theoretically required to demonstrate that strict enforcement of the zoning laws would impose an unnecessary hardship. The kinds of exceptions the city sought for itself, however, make it as difficult to view them as an effort to avoid the hardship associated with strict enforcement of the zoning laws. More likely, the city was going through the motions in order to give itself special treatment, and, with the city as both applicant and decision maker, it would not have been difficult to foresee the outcome. The city chose to turn the hardship requirement on its head and to impose unnecessary hardships on its neighbors in order to squeeze a too-large building onto a too-small lot it happened to own already. This decision smacks of political and financial expediency.
{¶ 25} "Physical displacement is not always necessary" to establish a taking. "A taking may also be found where it is clear that the injury sustained by a person differs substantially in kind from that sustained by others in the neighborhood, even though there has been no physical displacement. Thus a person *Page 596 
might recover by showing that the damage was directed at his particular property or by showing that the damage was so extreme as to amount to a substantial deprivation of all the rights of ownership." (Citation omitted.) McKee v. Akron (1964),176 Ohio St. 282 at 285, 27 O.O.2d 197, 199 N.E.2d 592.
{¶ 26} In this case, the back of the two-story fire station is only 27 feet from the back corner of plaintiff's land. A five-foot-wide walkway adjacent to the back of the building reduces the buffer zone even further and ensures regular foot traffic behind plaintiff's home. A catch basin is directly adjacent to plaintiff's garage; grading for this catch basin actually started on plaintiff's property. Ponding of water in the catch basin allows insects to breed in close proximity to plaintiff's home. In addition, Ramsey Road, upon which plaintiff's home fronts, was converted into a cul-de-sac on the land adjacent to plaintiff's property and the catch basin. While it might be arguable whether any of these projects alone constituted a taking, together they amount to a substantial deprivation of plaintiff's right to enjoyment of her property, for which she should be compensated.
{¶ 27} Therefore, I dissent. *Page 597